DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are presently pending in this application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is 17 words in length.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8 and 11 of Moulton (10,974,007 B2), Skipper (9,132,255 B2) and Jones, Jr. (7,219,670 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding instant application claim 1 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 1
Instant application claim 1
1. A facemask comprising: 
a) a housing defining a facemask chamber, the housing comprising a continuous attachment flange configured to surround either: a nose of a user; a mouth and the nose of the user; or the mouth, the nose, and eyes of the user; and 
b) a sealing element attached to the housing, the sealing element configured to form a seal between the housing and a face of the user, the sealing element comprised of a formed flexible material having a durometer value of 60 or less on a Type 000 scale, the sealing element being substantially triangular in cross-section and having three primary faces comprising: 
i) a facemask attachment face; 
ii) a skin contact face; and 
iii) a third face; 
wherein the continuous attachment flange comprises an attachment surface, the facemask attachment face is in contact with the attachment surface, and the third face extends from a plane defined by the attachment surface; 
wherein, when the sealing element is viewed in cross-section, the skin contact face is a longest of the three primary faces; and 
wherein, when the sealing element is viewed in cross section, the third face has a length which is less than 90% of a length of the skin contact face, and 
wherein an entirety of the third face is configured to form a portion of the facemask chamber when the facemask is worn by the user.
1. A sealing element of a facemask, comprising: 
a formed flexible material that is substantially triangular in cross-section, the formed flexible material having three primary faces comprising: 
a facemask attachment face; 
a skin contact face; and 
a third face, 
wherein the facemask attachment face is configured to contact an attachment surface of the facemask, 
wherein the skin contact face is a longest of the three primary faces when the sealing element is viewed in cross-section, 
wherein the third face extends from a plane defined by the attachment surface, 
wherein, when the sealing element is viewed in cross section, the third face has a length that is less than 90% of a length of the skin contact face, and 
wherein an entirety of the third face is configured to form a portion of a facemask chamber when the facemask is worn by a user.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claim 1, where patent claim 1 differs by reciting the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
	Since instant application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
A further mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over, the patent claims is as follows:
Patent claim 1 reads on instant application claims 2-4.
Patent claim 1 reads on instant application claim 5.
Patent claims 3-5 read on instant application claims 7-9.
Patent claim 7 reads on instant application claim 10.
Patent claim 8 reads on instant application claim 12.
Patent claim 11 reads on instant application claim 11.
Regarding instant application claim 13 and the broadening aspect of the instant application claims, the following comparison between the patent claims and the instant application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the instant application claims.  
Patent claim 1
Instant application claim 13
1. A facemask comprising: 
a) a housing defining a facemask chamber, the housing comprising a continuous attachment flange configured to surround either: a nose of a user; a mouth and the nose of the user; or the mouth, the nose, and eyes of the user; and 
b) a sealing element attached to the housing, the sealing element configured to form a seal between the housing and a face of the user, the sealing element comprised of a formed flexible material having a durometer value of 60 or less on a Type 000 scale, the sealing element being substantially triangular in cross-section and having three primary faces comprising: 
i) a facemask attachment face; 
ii) a skin contact face; and 
iii) a third face; 
wherein the continuous attachment flange comprises an attachment surface, the facemask attachment face is in contact with the attachment surface, and the third face extends from a plane defined by the attachment surface; 
wherein, when the sealing element is viewed in cross-section, the skin contact face is a longest of the three primary faces; and 
wherein, when the sealing element is viewed in cross section, the third face has a length which is less than 90% of a length of the skin contact face, and 
wherein an entirety of the third face is configured to form a portion of the facemask chamber when the facemask is worn by the user.
13. A method for making a sealing element of a facemask, comprising: drawing a first thermopolymer sheet into a molding apparatus with heat and vacuum to form a cavity; overlaying a second thermopolymer sheet on the cavity; and heat-bonding edges of the first thermopolymer sheet to the second thermopolymer sheet to create a formed flexible material that is substantially triangular in cross-section, the formed flexible material having three primary faces comprising: a facemask attachment face; a skin contact face; and a third face, wherein the facemask attachment face is configured to contact an attachment surface of the facemask, wherein the skin contact face is a longest of the three primary faces when the sealing element is viewed in cross-section, wherein the third face extends from a plane defined by the attachment surface, wherein, when the sealing element is viewed in cross section, the third face has a length that is less than 90% of a length of the skin contact face, and wherein an entirety of the third face is configured to form a portion of a facemask chamber when the facemask is worn by a user.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in instant application claim 13, where patent claim 1 and instant application claim 13 differ by reciting the underlined features.  
Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
With regard to features present in instant application claim 13 which are not recited in patent claim 1, instant application claim 13 recites a method for making a sealing element of a facemask comprising the steps of: drawing a first thermopolymer sheet into a molding apparatus with heat and vacuum to form a cavity; overlaying a second thermopolymer sheet on the cavity; and heat-bonding edges of the first thermopolymer sheet to the second thermopolymer sheet to create the formed flexible material.	However, Skipper teaches a method for making a sealing element (defined by first layer 10, second layer 30 and silicone gel material 40, see figs. 1a and 1e and col. 10 lines 51-52) of a facemask (see col. 36 lines 16-23), comprising: drawing a first thermopolymer sheet (defined by a polyurethane first layer 10, see fig. 1a and col. 36 lines 42-48) into a molding apparatus with heat and vacuum to form a cavity (a heated polyurethane film is placed on a female mold, defining a cavity as shown in figs. 1a and 47, of the molding apparatus and sucked into shape, see col. 36 lines 20-22 and lines 41-56); overlaying a second thermopolymer sheet 30 (defined by a polyurethane second layer 30, see fig. 1a and col. 36 lines 42-48) on the cavity (the second heated polyurethane film 30 is overlaid onto the first sheet 10, see fig. 1a and col. 36 lines 41-56); and heat-bonding edges of the first thermopolymer sheet 10 to the second thermopolymer sheet 30 to create a formed flexible material (the edges of the first thermopolymer sheet 10 and the second thermopolymer sheet 30 see figs. 1a-1e and col. 36 line 64 to col. 27 line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent claim 1’s device with a method of making the sealing element, as taught by Skipper, to be able to provide an alternative method of constructing a sealing element including a comfortable cushioning gel, see col. 1 lines 58-63 of Skipper.
	Since instant application claim 13 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 13 is obvious over patent claim 1 with respect to the broadening aspect.
A further mapping of the instant application claims dependent on instant application claim 1, as anticipated by and obvious over, the patent claims is as follows:
Patent claim 8 reads on instant application claim 16.
Patent claim 1 reads on instant application claim 17.
Patent claim 1 reads on instant application claim 18.
Patent claim 7 reads on instant application claim 19.
Patent claim 11 reads on instant application claim 20.
Regarding instant application claim 14 and the broadening aspect of the instant application claims, the modified Patent claim 1 discloses the method of patent claim 13, as recited above. 
With regard to features present in instant application claim 14 which are not recited in modified patent claim 1, instant application claim 14 recites a step of placing a gel within the cavity; and overlaying the second thermopolymer sheet after placing the gel.
However, Jones, Jr. teaches a similar method of manufacturing a sealing element (defined by sheet 119, sheet 122 and resilient foam 124, see fig. 24) that includes the step of overlaying a second flexible sheet 122 after placing a resilient foam 124 on cavity of a first flexible sheet 119, see col. 9 lines 18-43. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the modified Patent claim 1 method to have the step of overlaying the second thermopolymer sheet occur after a step of placing the gel on the first thermopolymer sheet, as taught by Jones, Jr., for the purpose of providing a suitable method for manufacturing the sealing element and since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
	Since instant application claim 14 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 14 is obvious over patent claim 1 with respect to the broadening aspect.
	Additionally, Patent claim 4 reads on instant application claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law (10,987,477 B2 A1).
Regarding claim 1, Law discloses a sealing element (see annotated fig. 87H of Law below) of a facemask (defined by patient interface 3000, see figs. 87A-87H), see col. 58 lines 43-60, comprising: 
a formed flexible material (the sealing element is made of foam, see col. 58 lines 43-55) that is substantially triangular in cross-section (see annotated fig. 87H of Law below), the formed flexible material having three primary faces comprising: 
a facemask attachment face, 
a skin contact face and 
a third face (see annotated fig. 87H of Law below);
wherein the facemask attachment face is configured to contact an attachment surface (defined by surface of flexible support component 87300, see fig. 87H) of the facemask 3000 (see annotated fig. 87H of Law below), 
wherein the skin contact face is a longest of the three primary faces when the sealing element is viewed in cross-section (see annotated fig. 87H of Law below), wherein the third face extends from a plane defined by the attachment surface (the third face is shown to extend upwardly from the plane, see annotated fig. 87H of Law below), 
wherein, when the sealing element is viewed in cross section, the third face has a length that is less than 90% of a length of the skin contact face (see annotated fig. 87H of Law below), and wherein an entirety of the third face is configured to form a portion of a facemask chamber (defined by interior of shell 87200, see figs. 87G-87H) when the facemask 3000 is worn by a user (see annotated fig. 87H of Law below).
Annotated fig. 87H of Law

    PNG
    media_image1.png
    650
    829
    media_image1.png
    Greyscale

Regarding claims 2-3, Law discloses that the formed flexible material is configured to fit over a nose and a mouth of the user (see figs. 87G-87H and col. 58 lines 43-60).
Regarding claim 10, Law discloses that the length of the third face is less than 70% of the length of the skin contact face (as the length of third face is shown to be considerably smaller than the length of the skin contact face, the third face is shown to be less than 70% of the skin contact face, see annotated fig. 87H of Law above).
Regarding claim 11, Law discloses that an angle formed between the facemask attachment face and the third face is between 70 degrees and 90 degrees (see second annotated fig. 87H of Law below).
Second annotated fig. 87H of Law

    PNG
    media_image2.png
    427
    546
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Law as applied to claim 1 above, and further in view of Truex (2017/0173371 A1).
Regarding claims 4-5, Law discloses everything as claimed including the sealing element covering the nose and mouth of the user, see fig. 87G-87H of Law. As users may vary in height and size, Law’s sealing element is capable of fitting over a nose, mouth, eyes and chin of a user having a size smaller than the size of the mask.
Alternatively, if in doubt that Law’s sealing element is able to fit over the nose, mouth, eyes and chin of the user, then Truex teaches that a sealing element (defined by seal 51, see fig. 5) for a facemask (see fig. 5) is configured to fit over the nose, mouth, eyes and chin of a user, see fig. 5 and para. [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Law’s sealing element to fit over the nose, mouth, eyes and chin of the user, as taught by Truex, for the purpose of allowing the mask to customize the facemask to contour to the specific features of the various faces thereby providing a safe and comfortable facemask (see para. [0083] of Truex) and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Law as applied to claim 1 above, and further in view of Barnett (5,647,357 A).
Regarding claim 6, Law discloses everything as claimed including the formed flexible material comprised of foam, see col. 58 lines 43-55, but is silent with regard to the formed flexible material having a durometer value of 60 or less on a Type 000 Shore scale.
However, Barnett discloses a similar sealing element (defined by facial seal 18, see fig. 3) for sealing an air gap between the face of a user 26 and a facemask (defined by mask body portion 12, see fig. 2), the sealing element 18 comprised of a flexible material (defined by polyurethane annular member 27 and urethane covering 40, see figs. 3-4 and col. 5 lines 14-18 and col. 6 lines 52-65) having a durometer value of 45 on a Type 000 scale, (see col. 5, lines 18-24 and lines 52-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flexible foam material in Law’s sealing member with the flexible polyurethane material, as taught by Barnett, for the purpose of providing a material that is structurally self-sustaining and capable of gently conforming to the topography of the user’s face, see col. 5. lines 46-53 of Barnett.
The modified Law device discloses that the formed flexible material has a durometer value of 60 or less on a type 000 shore scale, see col. 5, lines 18-24 and lines 52-65 of Barnett.
Regarding claims 7-8, the modified Law device that the formed flexible material is formed from at least one thermopolymer sheet (defined by urethane covering 40, see fig. 3 and col. 6 lines 52-65 of Barnett) and that the formed flexible material contains a gel (defined by polyurethane annual member 27, see fig. 3 and col. 5. lines 46-65 of Barnett).
Regarding claim 12, the modified Law device discloses everything as claimed including the formed flexible material, but is silent with regard to the formed flexible material further having a local lobe configured to create a seal around a nose of the user.
However, Barnett teaches that the formed flexible material 27/40 has local lobes (defined by integral bosses 42, see fig. 4) configured to create a seal around a nose of the user (the local lobes 42 are capable of contacting the nose of the user and are provide structural support when creating a seal with the sealing element 18, see annotated fig. 4 of Barnett and col. 6 lines 26-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Law sealing element with the addition of local lobes, as taught by Barnett, for the purpose of providing a gentle support structure and promote uniform compression when the sealing element is placed on the user, see col. 6, lines 26-37 of Barnett.
Annotated fig. 4 of Barnett

    PNG
    media_image3.png
    564
    487
    media_image3.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Law and Barnett as applied to claim 8 above, and further in view of Skipper (9,132,255 B2).
Regarding claim 9, the modified Law device discloses everything as claimed including the polyurethane gel, as taught by Barnett, but is silent with regard to the gel being a silicone gel.
However, Skipper teaches that a similar sealing element (defined by first layer 10, second layer 30 and gel material 40, see figs. 1a and 1e) for a respiratory mask (see the abstract) includes a gel material 40 made of silicone gel, see col. 10 lines 51-52. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the urethane gel in the modified Law sealing member with the silicone rubber gel, as taught by Skipper, since it is merely a substitution of one known type of deformable material with another known type of deformable material, and since it appears the modified Law device would perform equally well when forming a seal around the user’s face.
Claims 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Law as applied to claim 1 above, and further in view of Skipper (9,132,255 B2).
Regarding claim 13, Law discloses all claimed features including the sealing element for the facemask and the formed flexible material, as recited in the rejection of claim 1 above, but is silent with regard to a method for making the sealing element of a facemask, comprising: drawing a first thermopolymer sheet into a molding apparatus with heat and vacuum to form a cavity; overlaying a second thermopolymer sheet on the cavity; and heat-bonding edges of the first thermopolymer sheet to the second thermopolymer sheet to create a formed flexible material.
However, Skipper teaches a method for making a sealing element (defined by first layer 10, second layer 30 and silicone gel material 40, see figs. 1a and 1e and col. 10 lines 51-52) of a facemask (see col. 36 lines 16-23), comprising: 
drawing a first thermopolymer sheet (defined by a polyurethane first layer 10, see fig. 1a and col. 36 lines 42-48) into a molding apparatus with heat and vacuum to form a cavity (a heated polyurethane film is placed on a female mold, defining a cavity as shown in figs. 1a and 47, of the molding apparatus and sucked into shape, see col. 36 lines 20-22 and lines 41-56); 
overlaying a second thermopolymer sheet 30 (defined by a polyurethane second layer 30, see fig. 1a and col. 36 lines 42-48) on the cavity (the second heated polyurethane film 30 is overlaid onto the first sheet 10, see fig. 1a and col. 36 lines 41-56); and 
heat-bonding edges of the first thermopolymer sheet 10 to the second thermopolymer sheet 30 to create a formed flexible material (the edges of the first thermopolymer sheet 10 and the second thermopolymer sheet 30 see figs. 1a-1e and col. 36 line 64 to col. 27 line 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Law’s device with a method of making the sealing element, as taught by Skipper, for the purpose of providing a suitable method for constructing a sealing element which includes a comfortable cushioning gel, see col. 1 lines 58-63 of Skipper.
Regarding claim 17, the modified Law method discloses the step of heat-bonding the edges to create the formed flexible material, as taught by Skipper, and further discloses that the formed flexible material fits over the nose and mouth of the user, see figs. 87G-76H of Law.
Regarding claim 18, the modified Law method discloses everything as claimed including the formed flexible material, as taught by Skipper, but is silent with regard to the formed flexible material having a durometer value of 60 or less on a Type 000 Shore scale.
	However, Skipper discloses that the gel material 40 of the formed flexible material has a durometer value of 40 on a Type 000 Shore scale, see fig. 1e, col. 10 lines 44-48 and col. 34 lines 48-52. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gel of the modified Law method to have a durometer value of 40 on the Type 000 Shore scale, as taught by Skipper, to provide an alternative soft cushioning structure and since the modified Law device would perform equally well when providing cushioning to the user when forming a seal around the user’s face.
Regarding claim 19, the modified Law method discloses that the length of the third face is less than 70% of the length of the skin contact face (as the length of third face is shown to be considerably smaller than the length of the skin contact face, the third face is shown to be less than 70% of the skin contact face, see annotated fig. 87H of Law above).
Regarding claim 20, the modified Law method discloses that an angle formed between the facemask attachment face and the third face is between 70 degrees and 90 degrees (see the second annotated fig. 87H of Law above).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Law and Skipper as applied to claim 13 above, and further in view of Jones, Jr. (7,219,670 B2).
Regarding claim 14, the modified Law method discloses placing a gel within the cavity, see col. 36 lines 37-38 of Skipper, but is silent with regard to the step of overlaying the second thermopolymer sheet after placing the gel.
However, Jones, Jr. teaches a similar method of manufacturing a sealing element (defined by sheet 119, sheet 122 and resilient foam 124, see fig. 24) that includes the step of overlaying a second flexible sheet 122 after placing a resilient foam 124 on a first flexible sheet 119, see col. 9 lines 18-43. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Law/Skipper method to have the step of overlaying the second thermopolymer sheet occur after a step of placing the gel on the first thermopolymer sheet, as taught by Jones, Jr., for the purpose of providing a suitable step for securing the gel within the cavity without the need for injection points, see fig. 2b and col. 31 lines 38-53 of Skipper.
Regarding claim 15, the modified Law method discloses that the gel further comprises placing a silicone gel, see col. 10 lines 51-52 of Skipper.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Law and Skipper as applied to claim 13 above, and further in view of Barnett (5,647,357 A).
Regarding claim 16, the modified Law method discloses everything as claimed including drawing the first thermopolymer sheet with the mold to form the sealing element to seal around the face of the user, see fig. 1a of Skipper, but is silent with regard to the sheet forming at least one local lobe configured to create a seal around a nose of the user.
However, Barnett teaches that the formed flexible material 27/40 has local lobes (defined by integral bosses 42, see fig. 4) configured to create a seal around a nose of the user (the local lobes 42 are capable of contacting the nose of the user and are provide structural support when creating a seal with the sealing element 18, see annotated fig. 4 of Barnett and col. 6 lines 26-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Law/Skipper method Law sealing element with the addition of local lobes, as taught by Barnett, to be able to provide a gentle support structure and promote uniform compression when the sealing element is placed on the user, see col. 6, lines 26-37 of Barnett.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McAuley (9,119,929 B2) and Colvin (5,518,802 A) are cited to show methods of manufacturing a cushioning element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785